Dissenting Opinion by
Cercone, J.:
The charges against Samuel Fratto grow out of gambling which occurred at Dino’s Bar on the evenings of March 17, 23 and 24, 1974. Fratto was arrested, tried by a jury, and convicted of violating subsections (a) (2), (3) and (4) of Section 5513 of the Crimes Code.1 Motions for a new trial and arrest of judgment were argued and denied and Fratto was sentenced to 6 to 12 months imprisonment and fined $1,500.00. Fratto now appeals to this court claiming that he was deprived of his right to a trial by a competent and impartial jury. The facts which give rise to such a claim are as follows. The trial of one Peter Betres,2 which resulted in his conviction, occurred on June 26 and 27, 1974. Betres was charged with the same crimes as Fratto and many of the witnesses at Betres’ trial were also to testify at Fratto’s trial. Fratto’s trial took place on July 1, 1974. Of the first nine jurors called for Fratto’s trial four were jurors from the Betres case. Counsel for Fratto urged that the court allow the jurors to be challenged for cause, since the cases were so similar. Such request was denied. Thereafter several more jurors were called, three of whom were from the Betres jury. Appellant was forced to use all six of his peremptory challenges to keep the Betres jury members off his case. However, since seven jurors were called from the Betres jury, he was forced to accept one.
*589A similar problem arose in the case of Commonwealth v. Celli, 153 Pa. Superior Ct. 88 (1943). In that case appellant asked for a continuance because her case was the seventh vice case tried before the same panel of jurors. Like the instant case appellant asserted that the jurors who had sat on prior cases with similar charges and witnesses could not give her a fair trial. In Celli, supra, as in the instant case, the appellant did no more than make a motion which asserted the claim of unfairness. The appellant did not establish that anything the jurors heard would, in fact, prejudice them against her. In Celli, supra, the court pointed out at p. 92:
“A juror, to be qualified, need not 'eliminate everything that was said’ from his mind, even though what he heard was in the court room or as a juror in another similar case. The question is whether the statements made in his presence have tended to prejudicially influence his mind by creating such a condition of bias as to prevent him from giving the accused a fair trial. The time and place to ascertain these things was by the examination of each juror on his voir dire, of which right appellant elected not to avail herself.” [citations omitted].
The principle set forth in Celli, supra, has been maintained by the Pennsylvania courts and cited with approval by the Federal courts. See Commonwealth v. Filigenzi, 195 Pa. Superior Ct. 580, 584-585 (1961); Commonwealth v. Krolak, 164 Pa. Superior Ct. 288, 292 (1949); and, United States ex rel. Holly v. Commonwealth of Pennsylvania, 81 F. Supp. 861, 871 (1948).
In the instant case, as in Celli, supra, and the cases that have come after it, appellant made no attempt to avail himself of the right to examine the jurors on voir dire. It was at this time in which appellant could have shown cause, if there was in fact cause, for the dismissal of a juror. Because this was not done, the lower court was correct in not dismissing the jurors in question.

. Act of December 6, 1972, P.L. 1482, §1, 18 Pa.C.S. §5513 (a)(2)-(4).


. See Commonwealth v. Betres, 237 Pa. Superior Ct. 361 (1975).